per curiam:
Contra el menor J.M.R. se presentó la que-rella Núm. J-961083 por infringir el Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414.(1) La vista ad-judicativa se celebró el 18 de marzo de 1997 en el Tribunal de Primera Instancia, Sala Superior de Mayagüez, Asuntos de Menores. El menor acudió representado por un abogado y acompañado por su abuela, quien era la persona con la custodia legal del primero. A base de la prueba desfilada el tribunal declaró al menor incurso en la falta y pospuso el pronunciamiento de la medida dispositiva para el 21 de marzo de 1997.
*68El 21 de marzo de 1997, con el menor J.M.R. presente en sala acompañado de su abuela y representado por su abogado, el tribunal emitió una resolución, posteriormente notificada por correo el 4 de abril de 1997, en la cual le impuso una medida dispositiva de doce (12) meses de “li-bertad a prueba bajo la custodia de su abuela y la supervi-sión del Tribunal pero ubicado en el Hogar CREA de Lajas”.(2) Resolución del Tribunal de Primera Instancia de 21 de marzo de 1997.
El 23 de abril de 1997, el menor J.M.R. presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones.
El 6 de octubre de 1997, el Procurador General inter-puso una moción de desestimación en la cual alegó que el recurso de apelación había sido presentado fuera de tér-mino, por lo que el Tribunal de Circuito de Apelaciones carecía de jurisdicción. Adujo que la resolución recurrida se dictó en corte abierta por el Tribunal de Primera Instancia el 21 de marzo de 1997, habiéndose presentado el corres-pondiente escrito de apelación el 23 de abril de 1997; es decir, a los treinta y un (31) días de haberse dictado la medida dispositiva. Por su parte, la defensa presentó un escrito titulado Réplica a Moción de Desestimación. Argüyó que el término para apelar una resolución final en casos de *69menores comienza a transcurrir a partir de la fecha cuando la Secretaría de la Sala de Asuntos de Menores notifica por correo a las partes con una copia de la resolución emitida. Fundamentó su posición en lo resuelto en Pueblo ex reí. R.S.R., 121 D.P.R. 293 (1988). El Tribunal de Circuito de Apelaciones dictó su Resolución y Orden de 3 de noviembre de 1997, notificada el 14 de noviembre del mismo año, me-diante la cual determinó que la presentación del recurso fue oportuna y ordenó que las partes presentaran sus ale-gatos en conformidad con lo dispuesto en su reglamento.
Inconforme con este dictamen, el Procurador General presentó un recurso de certiorari ante nos el 12 de diciem-bre de 1997. Planteó la comisión del error siguiente:
Erró el Tribunal de Circuito de Apelaciones al resolver que el término para presentar apelación de una resolución dictada por el Tribunal de Primera Instancia, Sala Superior de Asuntos de Menores de la cual advino en conocimiento el menor y su repre-sentante legal en sala, comienza a decursar a partir de la fecha en que se notificó por correo la misma al tenor de lo resuelto en El Pueblo de Puerto Rico en interés del menor R.S.R., 121 D.P.R. 293 (1988). Petición de certiorari, pág. 5.
El 5 de febrero de 1998, emitimos una resolución para expedir el auto de certiorari.
El 19 de marzo de 1998, compareció la representación del menor J.M.R. mediante un escrito titulado Habeas Corpus, en el cual alegó que éste se encontraba ilegalmente encarcelado ya que, aun habiendo cumplido la medida dis-positiva el 17 de marzo de 1998, el Tribunal de Primera Instancia se negaba a expedir la orden de excarcelación, alegando falta de jurisdicción y que, de otra parte, los fun-cionarios de la Administración de Instituciones Juveniles habían manifestado que no excarcelarían al joven sin una orden previa a esos efectos. En consecuencia, nos solicitó que le ordenáramos a la Administración de Instituciones Juveniles la excarcelación del menor.
Mediante la Resolución de 19 de marzo de 1998, notifi-cada el 20 del mismo mes y año, acogimos el escrito titu-*70lado Habeas Corpus como una moción en auxilio de juris-dicción, y en virtud de nuestro poder inherente le ordenamos al Tribunal de Primera Instancia intervenir en la consideración del asunto y resolver conforme a Derecho.(3)
Nos corresponde determinar si el término de treinta (30) días para apelar una determinación final en un caso de menores —én el que se le impuso una medida disposi-tiva estando presente el menor, representado por abogado y acompañado por su abuela, persona que lo tiene bajo su custodia legal— comienza a transcurrir desde que ésta fue dictada en una corte abierta o desde el momento cuando el menor reciba la notificación de la resolución por correo.
HH
 La Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R. A. see. 2201 et seq.), conocida como la Ley de Menores de Puerto Rico, regula los procedimientos —fundamental-mente investigativos y judiciales— en aquellos casos en que menores de dieciocho (18) años incurren en una con-*71ducta constitutiva de falta. Esta ley sustituyó la anterior Ley de Menores de Puerto Rico, Ley Núm. 97 de 23 de julio de 1955 (34 L.P.R.A. see. 2001 et seq.), según enmendada. Al aprobar el actual estatuto el legislador plasmó su inten-ción en la exposición de motivos de la manera siguiente:
... esta ley adopta como marco filosófico del Sistema de Jus-ticia Juvenil, el humanismo dentro de un enfoque ecléctico de acción e intervención, donde se cómpatibilicen la propuesta re-habilitadora y el poder y responsabilidad posible inherente al Estado de brindarle toda oportunidad rehabilitativa [sic], así como exigirle al menor un quantum de responsabilidad para dirigir sus actos y responder por éstos. ...(4)
A renglón seguido el Art. 2 de dicha ley, 34 L.P.R.A. see. 2202, sintetizó esa intención al establecer como sus propó-sitos fundamentales: garantizarle a los menores las provi-dencias necesarias que salvaguarden sus derechos consti-tucionales y el debido proceso de ley, proveer las herramientas que conduzcan a su eventual rehabilitación y asegurar el bienestar de la comunidad en general.
Es decir, con esta nueva ley el procesamiento de los menores que incurren en una conducta delictiva adquiere “matices de naturaleza punitiva que van más allá del propósito meramente rehabilitador y paternalista de la antigua ley”. (Enfasis suprimido.) Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990, 997 (1993). Véase, además, Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989). No obstante, a fin de rehabilitar a los menores he-mos reconocido la necesidad de que los procedimientos que le atañen se mantengan separados de los procedimientos de adultos. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 411 (1988); Pueblo ex rel L.V.C., 110 D.P.R. 114, 124 (1980); R.A.M. v. Tribunal Superior, 102 D.P.R. 270, 273 (1974). Sin embargo, hemos expresado también que las “faltas”, al *72igual que los “delitos”, tienen dos (2) elementos básicos: una conducta y una sanción. Véase Pacheco v. Vargas, Alcaide, supra, págs. 411-413.
HH HH
Con el trasfondo anterior definimos el procedimiento de menores como “uño especial donde los delitos se denominan faltas, el juicio se denomina vista adjudicativa y la sentencia medida dispositiva”.(5) D. Nevares-Muñiz, Derecho de Menores, 3ra ed., Hato Rey, Inst. Desarrollo del Derecho, 1997, pág. 13.
Una vez impuesta la medida dispositiva se puede revi-sar su alcance por un tribunal de superior jerarquía. Así lo dispone la Regla 9.1 de Procedimiento para Asuntos de Me-nores, 34 L.P.R.A. Ap. I-A,(6) según enmendada por la Ley Núm. 88 de 27 de julio de 1996.(7) La actual regla, en su parte pertinente, dispone lo siguiente:
*73(1) Las órdenes y resoluciones finales dictadas por el Tribunal de Primera Instancia de conformidad [con la Ley Núm. 88 de 9 de julio de 1986, según enmendada] conocida como “Ley de Menores de Puerto Rico”, podrán ser apeladas ante el Tribunal de Circuito de Apelaciones, excepto cuando la Resolución final se base en una alegación del menor admitiendo los hechos, en cuyo caso procederá únicamente el recurso de certiorari, a ser expedido por el Tribunal de Circuito de Apelaciones a su discreción. Las órdenes y resoluciones interlocutorias podrán ser revisadas ante el Tribunal de Circuito de Apelaciones me-diante recursos de certiorari promovido por el menor o el Procurador. En la interposición de estos recursos deberán regir las reglas adoptadas por el Tribunal Supremo de Puerto Rico, sujeto a las siguientes normas:
Se revisará la orden o resolución a nombre del menor y a instancia de su padre, tutor, encargado, persona interesada o del director del departamento o agencia encargada de su custodia.
(1) La apelación se formalizará presentando un escrito de apelación conforme a lo dispuesto en el Plan de Reorganización Núm. 1 de la Rama Judicial, aprobado el 28 de julio de 1994, según enmendado; conocido como la “Ley de la Judicatura de 1994”, y dentro de los treinta (30) días siguientes a la fecha en que se dictó la resolución 'que dispuso del caso. Este término es jurisdiccional.
(3) La solicitud de certiorari para revisar las órdenes y reso-luciones interlocutorias dictadas por el Tribunal de Primera Instancia se formalizará presentando un escrito de certiorari conforme a lo dispuesto en el Plan de Reorganización Núm. 1 de la Rama judicial, aprobado el 28 de julio de 1994, según enmen-dado, conocido como la “Ley de la Judicatura de 1994”, y dentro de los treinta (30) días siguientes a la fecha en que se notificó la orden o resolución. ...
Las enmiendas que sufrió la Regla 9.1 de Procedimiento para Asuntos de Menores, supra, en virtud de la Ley Núm. 88 de 27 de julio de 1996, supra, surgieron en respuesta a la necesidad de atemperar lo allí dispuesto con la nueva estructura de la Rama Judicial contenida en la Ley de la Judicatura de Puerto Rico de 1994, estructura esta que comprende un Tribunal de Primera Instancia unificado, un tribunal apelativo intermedio y el Tribunal Su*74premo como tribunal de última instancia.(8) Asimismo, se extendió de veinte (20) a treinta (30) días el término para apelar al Tribunal de Circuito de Apelaciones una orden o resolución final.
La Regla 9. 1(1)(b)(1) de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, concede el término de treinta (30) días para apelar una orden o resolución final ante el tribunal apelativo. El término, según dispuesto por la propia regla, comienza a contarse desde la fecha cuando se dictó la resolución que dispuso del caso.
“Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.” Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. Véase, además, Román v. Superintendente de la Policía, 93 D.P.R. 685, 686 (1966).
La regla citada encuentra su homologa en la Regla 194 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Sabido es que, en los procedimientos de adultos, el término para ape-lar una sentencia comienza a contarse a partir de la fecha en que ésta fue dictada en una corte abierta. La citada Regla 194 dispone como sigue en la parte pertinente:
La apelación se formalizará presentando un escrito de apela-ción en la secretaría de la sala del Tribunal de Primera Instan-cia que dictó la sentencia o en la secretaría del Tribunal de Circuito de Apelaciones, dentro de los treinta (30) días siguien-tes a la fecha en que la sentencia fue dictada.... (Enfasis suplido.)(9)
Es principio cardinal en nuestra jurisdicción que los términos para apelar sentencias —no importa si éstas *75son de carácter civil o penal— tienen el propósito de esta-blecer la jurisdicción de los tribunales apelativos. Pueblo v. Miranda Colón, 115 D.P.R. 511, 513 (1984). Una vez trans-currido el término dispuesto por el legislador, los tribuna-les apelativos carecen de jurisdicción para atender la con-troversia ante ellos planteada. Los términos para apelar no pueden, en consecuencia, ser prorrogados porque al así ac-tuar, los tribunales estarían excediéndose en la autoridad que les fuera concedida. Id.
I-H HH i — i
En el caso de autos se trata de una medida dispositiva que el Tribunal de Primera Instancia le impuso al menor J.M.R. el 21 de marzo de 1997. Ésta tendría una duración de doce (12) meses. A la vista señalada para esa fecha, el menor acudió acompañado de su representante legal y de su abuela, que ejercía su custodia legal, quienes advinieron en conocimiento de ésta. Fue a partir de esa fecha que comenzó el menor a cumplir la medida impuesta. Conviene precisar que para esa fecha estaba vigente la actual Regla 9.1(1)(b)(1) de Procedimiento para Asuntos de Menores, supra, ya que la ley que instrumentó la enmienda comenzó a regir inmediatamente después de su aprobación el 25 de diciembre de 1995. El 23 de abril de 1997, es decir, treinta y un (31) días después de haberse impuesto la medida dis-positiva, el menor presentó un escrito de apelación ante el Tribunal de Circuito de Apelaciones. Habiendo presentado el Procurador General una moción de desestimación, el apelante argüyó que el término debía computarse desde el 4 de abril de 1997, fecha de la notificación de la resolución por correo.
El Tribunal de Circuito de Apelaciones, amparándose en lo resuelto por este Tribunal en Pueblo ex rel. R.S.R., supra, concluyó que al haberse archivado en autos una copia *76de la notificación el 4 de abril de 1997, la presentación del recurso fue oportuna. No le asiste la razón.
En el caso de Pueblo ex rel. R.S.R., supra, se cuestionó la jurisdicción de este Tribunal sobre una apelación que alegadamente fue notificada fuera de término. Teníamos que determinar allí si el término para acudir ante nos para revisar el dictamen del Tribunal de Menores —en el cual renunció su jurisdicción sobre el menor— debía contarse desde que se emitió la sentencia o desde que ésta fue notificada. Se trataba, pues, de una resolución, con efecto de sentencia, en la que se declaraba con lugar una moción de renuncia de jurisdicción sobre el menor a quien se le imputaba una falta. La regla pertinente de la Ley de Me-nores de Puerto Rico disponía, al igual que su equivalente en las Reglas de Procedimiento Criminal, que el término para apelar la orden o resolución era de veinte (20) días a contarse a partir de la fecha en que ésta se dictó.
En aquel caso, y a base de sus hechos particulares, con-cluimos que ambos procesos eran distintos. Específica-mente señalamos lo siguiente:
... En el caso en que se sentencian adultos ante el Tribunal Superior, éstos de ordinario están presentes, asistidos de abo-gado, al momento de la imposición de la sentencia por lo que, desde el punto de vista del debido proceso de ley, no hay reparo a que el término de veinte (20) días que éstos tienen para radi-car su escrito de apelación comience a contarse desde que se dicta la sentencia, por cuanto quedan notificados el mismo día. En las situaciones como las que presenta el caso de autos, sin embargo, la resolución se emite por escrito, luego de haberse celebrado la vista, y la misma, de ordinario, es notificada por correo; en otras palabras, el menor perjudicado por dicha reso-lución, y su abogado, no se enteran del contenido de la misma el día de su emisión. Podría, inclusive, darse el caso de que reso-luciones como la aquí en controversia se emitan por el magis-trado y no se notifiquen por la secretaría del tribunal hasta pasados los veinte (20) días de su emisión. (Enfasis suplido y suprimido en el original.) Pueblo ex rel. R.S.R., supra, pág. 301.
Así las cosas, establecimos que para no propiciar que se afectara de manera intolerable el derecho de apela-*77ción que concedía la Ley de Menores de Puerto Rico en los casos de renuncia de jurisdicción, el término comenzaría a transcurrir a partir de la fecha en que la Secretaría de las Salas de Asuntos de Menores certifiquen haber notificado a las partes con una copia de la resolución emitida. Pueblo ex rel. R.S.R., supra, pág. 301.
Dicho caso a todas luces se distingue del de autos. En aquél se trataba de una resolución emitida por escrito —luego de haberse efectuado la correspondiente vista— en la cual el tribunal declaraba con lugar una moción de renuncia de jurisdicción. De ordinario, la evaluación que hace el tribunal para determinar si renuncia o no su jurisdicción sobre un menor va precedida de un riguroso análisis que incluye, entre otros, los factores siguientes: la naturaleza de la falta que se le impute al menor y las circunstancias que la rodearon; el historial legal previo; el historial social del menor, y si de la evaluación hecha por el tribunal del historial del menor y sus actitudes surge la necesidad de establecer controles con respecto a su comportamiento que no puedan ser provistos en los centros de custodia o de rehabilitación. Véase el Art. 15 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2215. Ciertamente, por las particularidades de este trámite, el menor o su representante legal no advienen al conocimiento de la determinación del tribunal, sino hasta después de ella haberse notificado. Sin embargo, en el caso de autos, tanto el menor como su abogado en corte abierta supieron de la imposición de la medida dispositiva. Es decir, no se trata aquí de una resolución cuyo contenido se reservó el tribunal para notificarlo posteriormente, sino de una resolución final dictada en sala.
En el caso de autos no están presentes los motivos que justificaron la excepción que reconocimos en Pueblo ex reí. R.S.R., supra. La resolución aquí se dictó en una corte abierta, frente al menor, su abogado y su abuela. Distinto sería si el menor no estuviera acompañado por su *78representante legal al momento de la imposición de la me-dida dispositiva, en cuyo caso se justificaría la aplicación de la doctrina expuesta en Pueblo ex rel. R.S.R., supra. Esto, sin embargo, no ocurre en la práctica ni ocurrió en el caso de autos.
Siendo deber ministerial de los tribunales el velar por su jurisdicción, Soc. de Gananciales v. A.F.F., 108 D.P.R. 644, 645 (1979), y no teniendo éstos la discreción para abrogársela si no la tienen, Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980); Maldonado v. Pichardo, 104 D.P.R. 778, 782 (1976), concluimos que el foro apelativo carece de jurisdicción. El escrito de apelación de la medida dispositiva se presentó ante el Tribunal de Circuito de Apelaciones a los treinta y un (31) días de haberse dictado ésta en una corte abierta, por lo que carece de jurisdicción el foro apelativo.
Por los fundamentos antes expuestos, se revoca la reso-lución recurrida y se desestima la apelación presentada ante el Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García concurrió sin opi-nión escrita. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri disintieron sin opinión escrita.

 Según surge de la querella al menor, se le imputaba “que allá en o para el 30 de octubre de 1996, a la 1:15 p.m., en Mayagüez[,] Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Asuntos de Menores, Sala de Ma-yagüez, ilegal, voluntaria, maliciosa y criminalmente portaba, conducía y transpor-taba un cuchillo de cocina, siendo dicho cuchillo un arma con el cual se puede cau-sarse [sic] grave daño corporal, cuya arma portaba, conducía y transportaba el imputado menor, en ocasión de usarla no como instrumento propio de un arte, de-porte, profesión, ocupación u oficio”. Querella de 30 de octubre de 1996. A continua-ción se señalaba que se trataba de un “[cjuchillo de cocina de [cinco] (5) [pulgadas] de hoja, cabo negro[, lo llevaba] en su mochila y dentro de los predios de la Esc. Manuel A. Barreto de Mayagüez”. íd.


 De acuerdo con el testimonio del Técnico de Relaciones de Familia, encar-gado de darle seguimiento al caso, el joven no cumplió con las condiciones impuestas para continuar en probatoria, por lo que fue ingresado en una institución de la Administración de Instituciones Juveniles. Específicamente, el funcionario alegó me-diante la Solicitud de Detención de 7 de abril de 1997, que el joven había sido ingre-sado en el hogar CREA de Lajas el 21 de abril de 1997. Sin embargo, el 30 del mismo mes y año fue llevado al hogar de la abuela por no cumplir con las normas del tratamiento, por lo que se encontraba en la comunidad sin ningún tipo de supervi-sión de sus familiares ni del tribunal. Posteriormente, se le concedió una segunda oportunidad y se le reubicó en el Hogar CREA de Isabela. No obstante, el mismo día de su ingreso abandonó el tratamiento. El 12 de junio de 1997 el Tribunal de Primera Instancia ordenó su detención. El 1ro de julio de 1997, luego de examinar el informe social rendido y lo informado en corte abierta, el tribunal entendió que el menor había incumplido con las condiciones que le fueron impuestas por lo que declaró con lugar la revocación de la probatoria que disfrutaba el menor por, la querella Núm. J-96-1083 y entregó su custodia a la Administración de Instituciones Juveniles por los restantes nueve (9) meses.


 No consta en autos el resultado de dicho trámite; no obstante, procede que resolvamos lo planteado en este recurso, ya que cumplida o no la medida dispositiva el menor tiene derecho a que se determine por el foro apelativo si ésta debía revocarse. En Sibron v. New York, 392 U.S. 40 (1968), el Tribunal Supremo de Esta-dos Unidos se enfrentó a una situación similar a la del caso de autos. Concluyó que:
"... [o]n numerous occasions in the past this Court has proceeded to adjudicate the merits of criminal cases in which the sentence had been fully served or the probationary period during which a suspended sentence could be reimposed had terminated. ... Thus mere release of the prisoner does not mechanically foreclose consideration of the merits by this court.” (Citas omitidas.) Sibron u. New York, supra, pág. 51.
Vale señalar que habiéndose expedido por este Tribunal el auto de certiorari, J.M.R. manifestó mediante su Moción Informativa en Cumplimiento de Orden de 23 de julio de 1998, presentada ante el Tribunal de Circuito de Apelaciones, su interés en la continuación de los procedimientos en este recurso.
Además, la controversia sobre cuándo comienza a transcurrir el término para recurrir de ésta es dable a repetirse, por lo que el caso no es académico. Roe v. Wade, 410 U.S. 113 (1973); So. Pac. Terminal Co. v. Int. Comm. Comm., 219 U.S. 498 (1911); Com. de la Mujer v. Srio. de Justicia, 109 D.RR. 715, 724-726 (1980). Sobre todo si tomamos en consideración que el procedimiento para que se perfeccionen los recursos en la etapa apelativa suele tomar una cantidad considerable de tiempo.


 Exposición de Motivos de la Ley Núm. 88 de 9 de julio del986, Leyes de Puerto Rico, pág. 285.


 La “falta” según definida en el Art. 3(J) de la Ley Núm. 88 de 9 de junio de 1986 (34 L.P.R.A. sec. 2203(j)), es la “[ijnfracción o tentativa de infracción por un menor de las leyes penales, especiales u ordenanzas municipales de Puerto Rico, excepto las infracciones o tentativas que por disposición expresa de este capítulo estén excluidas”. Asimismo, se han definido las vistas tanto adjudicativas como dispositivas. La primera como aquella etapa en la cual se habrá de determinar si el menor incurrió en una conducta constitutiva de violación a algún estatuto penal. Y la segunda —una vez se encuentra al menor incurso en la falta— como el momento que cuando se le impondrá al menor una medida. En esta etapa el tribunal dispone también todo lo relacionado con la ejecución y supervisión de dicha medida. D. Ne-vares-Muñiz, Derecho de Menores, 3ra ed., Hato Rey, Inst. Desarrollo del Derecho, pág. 17. Esta vista tiene su equivalente en las vistas para la imposición de las sen-tencias en los procedimientos criminales ordinarios. Nevares-Muñiz, op. cit., pág. 118. Conviene precisar que el Art. 33 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2233, requiere que los dictámenes del tribunal se denominen como resoluciones. A renglón seguido enumera algunas de las instancias en las que el tribunal puede así proceder, entre las que incluye “el imponer cualquier medida dispositiva”.


 Estas reglas fueron aprobadas para regir los procedimientos cubiertos por la Ley de Menores de Puerto Rico.


 La versión anterior proveía para que las órdenes y resoluciones finales dic-tadas por los tribunales de instancia fueran apeladas al Tribunal Supremo. Asi-mismo, las órdenes y resoluciones interlocutorias podían ser revisadas, discrecional-mente, por el Tribunal Supremo.


 Véase la Exposición de Motivos de la Ley Núm. 88 de 27 de julio de 1996 (1996 Leyes de Puerto Rico 411).


 Esta regla también fue enmendada en virtud de la Ley Núm. 251 de 25 de diciembre de 1995 (34 L.P.R.A. Ap. II). Surgió por la necesidad de atemperar su contenido con la Ley de la Judicatura de Puerto Rico de 1994. Véase, además, M.L. Colón, Comentarios a las Reglas de Procedimiento para Asuntos de Menores, 3 (Núm. 1) Forum 11, 25 (enero-marzo 1987).